Letter of Agreement
 
Party A:  Aoxin Tianli Group, Inc.
 
         Wuhan Aoxin Tianli Enterprise Investment Management Co., Ltd
 
Party B:  Xiangyang Guosheng Qirui Investment Co., Ltd.
 
Party C: Hubei Hang-ao Servo-valve Manufacturing Technology Co., Ltd.
 
WHEREAS, Party A holds 88% equity interest in Party C; Party B is an investment
company established by the management group of Party C and holds 1,047,000
common shares of Party A after Party A acquired Party C in July, 2014. The
1,047,000 shares were deposited into escrow (the “Earn-out Shares”) to be held
for disbursement to Party B upon Party C achieving certain Target Net Income in
each of the fiscal years ending December 31, 2014, 2015 and 2016.
 
WHEREAS, Party A intends to sell its 88% equity interest in Party C to a third
party;
 
THEREFORE, in consideration of the foregoing premises and the friendly
negotiations between Party A and B, the following agreement is entered:
 
 
1.
If Party A sells the above-mentioned equity interest successfully, the previous
Escrow Agreement executed between Party A and Party B will be cancelled
automatically and the 1,047,000 shares of Party A will be delivered to Party B.
However, the Earn-out shares can’t be released until the end of March 2017 as
previously promised in the Stock Purchase Agreement;

 
 
2.
If Party A doesn’t sell the above-mentioned equity interest successfully, the
previous Escrow Agreement will continue to be effective.

 
Party A:  Aoxin Tianli Group, Inc.
 
        Wuhan Aoxin Tianli Enterprise Investment Management Co., Ltd (seal)
 
Legal person or authorized representative: (signature)
 
Party B: Xiangyang Guosheng Qirui Investment Co., Ltd. (seal)
 
Legal person or authorized representative: (signature)
 
                                         November 5, 2015
 
 